Exhibit 10.4



FORM OF
INTERNATIONAL FLAVORS & FRAGRANCES INC.
LONG-TERM INCENTIVE PLAN (“LTIP”) AWARD AGREEMENT (the “LTIP AWARD AGREEMENT”)
LTIP CYCLE [201X-201X] [CYCLE XXX]

--------------------------------------------------------------------------------

Participant: [NAME]                                    Job Level: [#]
Organization Unit/Location: [ORG. UNIT/LOCATION]                Position:
[POSITION]
This LTIP Award Agreement, dated as of [X, 201X] (the “Date of Grant”), is made
by and between International Flavors & Fragrances Inc., a New York Corporation,
including its affiliates (the “Company”) and [NAME OF PARTICIPANT] (the
“Participant”) under the International Flavors & Fragrances Inc. 2015 Stock
Award and Incentive Plan, as it may be amended from time to time (the “Plan”).
The Participant is hereby granted a Long-Term Incentive Award, as described
below (the “LTIP Award”), subject to the Participant’s acceptance of the
attached LTIP Terms and Conditions and the Plan, both of which are made a part
hereof and are incorporated herein by reference.
Participant Information
LTIP Award Information
Base Salary
LTIP Target
Performance Metrics
Price of a share of Common Stock for Determining Number of shares of Common
Stock at Target*
Performance Cycle
Payment of LTIP Award
[Insert Base Salary]
[Target Amount], representing [x%] of Base Salary
Actual LTIP Award payouts are based on achievement of the results against the
Performance Metrics and Weightings below.
[INSERT SHARE PRICE]
*20-day trailing average price of a share of Common Stock as of the first
trading day of the Performance Cycle
[January 1, 201X]-[December 31, 201X]
Payments are made in the year following the last day of the Performance Cycle
[XXX] at the discretion of the Committee. The cash portion will be paid in the
applicable local currency.









--------------------------------------------------------------------------------






Performance Segments; Performance Metrics; LTIP Award Amounts at Target
Performance
Segment
Proration**
LTIP Award Amounts at Target
Performance Metrics
 
 
Cash Target
Shares of Common Stock Target
EP***
Metric
TSR***
Metric
Year 1: 201X
100%
$[X]
[# of shares of Common Stock]
50%
50%
Year 2: 201X
100%
$[X]
[# of shares of Common Stock]
50%
50%
Year 3: 201X
100%
$[X]
[# of shares of Common Stock]
50%
50%
Cumulative
201X-201X


100%
$[X]
[# of shares of Common Stock]
0%
100%
Total Performance Cycle
 
$[X]
[# of shares of Common Stock]
 
 

** Based on Participant’s Employment start date of [DATE]
*** As defined in, and subject to, the attached LTIP Terms and Conditions and
the terms of the Plan
BY ELECTRONICALLY ACCEPTING THIS LTIP AWARD, PARTICIPANT AGREES TO BE BOUND BY
THE PROVISIONS OF THE PLAN, THIS LTIP AWARD AGREEMENT AND THE LTIP TERMS AND
CONDITIONS. THE PARTICIPANT HAS REVIEWED THE PLAN, THE LTIP AWARD AGREEMENT AND
THE LTIP TERMS AND CONDITIONS IN THEIR ENTIRETY, HAS HAD AN OPPORTUNITY TO
OBTAIN THE ADVICE OF COUNSEL PRIOR TO ACCEPTING THE LTIP AWARD AND FULLY
UNDERSTANDS ALL OF THE PROVISIONS OF THE PLAN, THIS LTIP AWARD AGREEMENT AND THE
LTIP TERMS AND CONDITIONS. THE PARTICIPANT HAS BEEN PROVIDED WITH A COPY OR
ELECTRONIC ACCESS TO A COPY OF THE U.S. PROSPECTUS FOR THE PLAN AND THE TAX
SUPPLEMENT TO THE U.S. PROSPECTUS FOR PARTICIPANT'S COUNTRY OF EMPLOYMENT.
PARTICIPANT HEREBY AGREES TO ACCEPT AS BINDING, CONCLUSIVE AND FINAL ALL
DECISIONS OR INTERPRETATIONS OF THE COMMITTEE ARISING UNDER THE PLAN, THE LTIP
AWARD AGREEMENT OR THE LTIP TERMS AND CONDITIONS.




[ ] I ACCEPT

INTERNATIONAL FLAVORS & FRAGRANCES INC.
LONG-TERM INCENTIVE PLAN AWARD AGREEMENT
TERMS AND CONDITIONS (the “LTIP TERMS AND CONDITIONS”)


These LTIP Terms and Conditions are a part of each LTIP Award Agreement made
under the Plan, which Plan is hereby incorporated by reference.


Capitalized terms not defined herein shall have the meanings ascribed to them in
the Plan. In the event of any conflict between the provisions of these LTIP
Terms and Conditions and the Plan, the provisions of the Plan shall govern.






--------------------------------------------------------------------------------








1.
Amount of LTIP Award. As of the Date of Grant, the Participant shall be eligible
to receive an LTIP Award in the amount of the LTIP Target set forth on the first
page of the LTIP Award Agreement, as such amount may be adjusted as described in
Section 5 below.



2.
Eligibility for LTIP Award. A Participant’s eligibility for an LTIP Award in one
Performance Cycle does not guarantee eligibility of the Participant for another
LTIP Award in a subsequent Performance Cycle.



3.
Payment of the LTIP Award. The LTIP Award provides the Participant with an
opportunity to receive a single LTIP Award payout, comprising two separate
payments, one in cash and one in shares of Common Stock (collectively, the “LTIP
Award Payment”) if the Company achieves one or more satisfactory levels of
performance (each a “Performance Achievement Level”) in respect of one or more
metrics (each a “Performance Metric”) specified by the Committee, as provided
hereunder. Performance Metrics must be met over discrete periods of time (each a
“Performance Segment”) within or over a multi-year performance period (a
“Performance Cycle”), as specified in the LTIP Award Agreement. Any LTIP Award
Payment will be made in accordance with the attached LTIP Award Agreement. All
LTIP Awards payable in cash will be paid in the applicable local currency.
Except as provided in Section[s] 9 [and 10] below, a Participant must remain
Employed by the Company continuously from the Date of Grant of the LTIP Award
through the date the LTIP Award Payment is made. Accordingly, there is no
partial payout for LTIP Awards, except as provided in Section[s] 9 [and 10]
below.



4.
LTIP Target. The attached LTIP Award Agreement specifies the Participant’s
Long-Term Incentive Plan Target Award (the “LTIP Target”). The LTIP Target
provides the Participant with an opportunity to receive an LTIP Award Payment in
an amount equal to the LTIP Target. However, the actual LTIP Award Payment may
be more or less than the LTIP Target, depending on the performance of the
Company during the Performance Segments, as described further below and in
Section 5:



a.
The LTIP Target is first divided equally among the four Performance Segments:
(i) Year 1, (ii) Year 2, (iii) Year 3 and (iv) Cumulative Performance Segment,
each of which is weighted 25% when determining the LTIP Award Payment; and



b.
The LTIP Target for a Performance Segment is then divided equally among the
Performance Metrics for each Performance Segment, where each Performance Segment
is weighted 50% between EP (as defined below) and TSR (as defined below) during
Years One, Two and Three of the Performance Cycle and 100% TSR for the
Cumulative Performance Segment; and



c.
The LTIP Target for each Performance Metric in a Performance Segment is then
divided equally between an opportunity to receive an LTIP Award Payment in the
form of cash and an opportunity to receive an LTIP Award Payment in the form of
shares of Common Stock.

Except as otherwise provided on the attached LTIP Award Agreement, the target
number of shares of Common Stock available at LTIP Target for a Performance
Metric in a Performance Segment shall be determined, as of the Grant Date, by
taking (x) the dollar amount allocated to the Common Stock portion of the LTIP
Target for the Performance Metric, and dividing it by (y) the price of a share
of Common Stock specified on the attached LTIP Award Agreement.






--------------------------------------------------------------------------------








5.
Achievement of Performance Achievement Levels. The Committee shall specify the
Performance Achievement Levels for each Performance Segment that will provide an
LTIP Award Payment at LTIP Target. Specific values for Threshold, Target and
Maximum (each, as described below) Performance Achievement Levels shall be set
for each Performance Segment at the beginning of each Performance Segment by the
Company when its budgets and other incentive targets are approved the Company’s
Board of Directors. If 100% of the Performance Achievement Levels are achieved
for a Performance Segment (the “Target”), the LTIP Award shall be equal to the
LTIP Target for such Performance Segment; if the “Threshold” amount of the
Performance Achievement Levels are achieved for the Performance Segment, the
LTIP Award for such Performance Segment shall be equal to 25% of the LTIP Target
for such Performance Segment; and if the “Maximum” amount of the Performance
Achievement Levels are achieved for a Performance Segment, the LTIP Award for
such Performance Segment shall be equal to 200% of the LTIP Target for such
Performance Segment.  If less than the Threshold is met, the LTIP Award shall be
$0.  If in a Performance Segment the actual performance is above the Threshold,
but below the Target, or above the Target but below the Maximum, the LTIP Award
Payment for such Performance Segment shall be adjusted on a pro rata basis by
the actual Performance Achievement Levels.  In no event shall the LTIP Award
Payment for any Performance Segment be more than 200% of the LTIP Target for
such Performance Segment.



6.
Performance Metrics.



a.
The Committee has established Internal Economic Profit (“EP”) and External Total
Shareholder Return (“TSR”) against the S&P 500 as the financial metrics for
measuring Company performance for the Performance Segments. EP measures
operating profitability after considering (i) the Company’s operating profit,
(ii) the Company’s income taxes and (iii) a charge for the capital employed in
the business. TSR is calculated by measuring the change in the market price of a
share of Common Stock plus dividends paid (assuming the dividends are
reinvested) for the Company and the S&P 500 companies over each Performance
Segment. The market price for purposes of calculating the TSR of the Company and
the S&P 500 for each Performance Segment is determined based on the average
closing price per share of Common Stock over the period of 20 consecutive
trading days preceding the last day of such Performance Segment.



b.
The Performance Achievement Level for a Performance Segment that is a calendar
year shall be set by the Committee on or before March 31 of each such year. The
Performance Achievement Level for a Performance Segment that is greater than a
calendar year shall be set by the Committee on or before March 31 of the first
calendar year for the Performance Segment.



c.
Notwithstanding the attached LTIP Award Agreement, (i) for a Performance Segment
that is a calendar year, the Committee may change the Performance Metrics for
the Performance Segment on or before March 31 of such year; and (ii) for a
Performance Segment that is greater than a calendar year, the Committee may
change the Performance Metrics for the Performance Segment on or before March 31
of the first calendar year of the Performance Segment.



7.
Notional Account Credits. The portion of the LTIP Award attributable to the
achievement of a Performance Metric at or above the Threshold during a
Performance Segment prior to the LTIP Award Payment date will be credited to a
notional bookkeeping account maintained by the







--------------------------------------------------------------------------------






Company until payout of the LTIP Award as provided herein. Shares of Common
Stock do not have voting rights until payout. Shares of Common Stock do not pay
dividends until vested.


8.
Mid-Year Entrants. For Participants entering the LTIP after January 1 of a
Performance Segment, LTIP Awards shall be pro-rated based on the number of days
in the Performance Segment that the Participant is Employed by the Company as
compared to the number of days in the Performance Segment.



9.
Termination of Employment or Leave of Absence. A Participant’s rights under the
LTIP Award following termination of Employment or leave of absence shall be
determined in accordance with the following provisions.



a.
Involuntary and Good Reason Termination: (i) if the Participant is involuntarily
terminated without Cause (as defined in the Plan) by the Company, or, if
applicable, the Participant terminates for Good Reason (as defined in the Plan),
the Participant’s LTIP Award will be calculated as provided above and pro-rated
based on the number of days in the Performance Segment through the Participant’s
separation from service (as defined under Section 409A of the Code), as compared
to the total number of days in the Performance Segment, and payment will be made
on the normally scheduled payout date for the respective Performance Cycle; and
(ii) if the Participant is terminated for Cause (as defined in Plan) at any time
during a single fiscal year (a “Plan Year”), the Participant will not be
entitled to any portion of an LTIP Award.



b.
Voluntary Termination (if applicable, other than for Good Reason): If the
Participant voluntarily terminates Employment at any time during a Plan Year, or
prior to payment of an LTIP Award for a Plan Year, the Participant will not be
entitled to receive any portion of an LTIP Award.



c.
Early Retirement, Normal Retirement, Death and Disability: LTIP Awards, if any,
are pro-rated based on the number of days in the Performance Segment through the
separation from service due to Early Retirement, Normal Retirement, death or
Disability as compared to the total number of days in the Performance Segment
and payment is made on the normally scheduled payout date for the respective
Performance Cycle.



d.
Leave of Absence: If a Participant is not in active Employment for any portion
of the Plan Year as a result of a paid or unpaid leave of absence, the amount of
any LTIP Award may be further adjusted, subject to local legal requirements and
applicable Company policies that govern leaves of absence.



10.
Change in Control. [Except as otherwise provided below], in the event the
Company undergoes a “Change in Control” (as defined in the Plan), LTIP Awards
shall be treated as provided for in Section 11 of the Plan or the ESP, if
applicable.



a.
[In the event the Participant’s Employment with the Company or a successor
company is terminated within 2 years following a Change in Control by the
Company (or successor company) without Cause and the Participant is designated
by the Company as grade level 7 as of the date of the Change in Control,







--------------------------------------------------------------------------------






i.
For each Performance Segment that ends prior to the date of the Participant’s
separation from service, the Participant shall receive an LTIP Award Payment
equal to the LTIP Award Payment, if any, the Participant would have been
entitled to receive for such Performance Segment had the Participant not
separated from service, determined in accordance with Sections 5 and 6 of this
LTIP Award Agreement; and

ii.
For each Performance Segment in which the Participant’s separation from service
occurs, the Participant shall receive an LTIP Award Payment equal to the product
of (x) the Participant’s LTIP Target for the Performance Segment during which
the Participant’s separation from service occurred and (y) a fraction, the
numerator of which is the number of days during the Performance Segment
preceding the date of the Participant’s separation from service and the
denominator of which is the total number of days in the Performance Segment,

with each of (i) and (ii) payable within 15 days following the date of the
Participant’s separation from service, subject to the Participant’s execution of
a release of claims and such other documentation as reasonably requested by the
Company and such release becoming effective, enforceable and irrevocable.]


11.
Clawback and Recoupment Provisions. Notwithstanding anything herein to the
contrary, both cash payments and shares of Common Stock paid or payable in
connection with an LTIP Award shall be subject to the clawback, recoupment and
forfeiture provisions of Section 32 of the Plan and Section 9 of the ESP, if
applicable. By acknowledging the LTIP Award Agreement, the Participant
acknowledges that any and all LTIP Awards previously granted to the Participant
prior to the Grant Date, and any other cash or shares of Common Stock provided
to the Participant following the Grant Date under the LTIP or otherwise under
the Plan, are subject to the provisions of Section 32 of the Plan and Section 9
of the ESP, as applicable.



12.
Limits on Transfers of Awards. Except as provided by the Committee, no LTIP
Award and no right under any LTIP Award, shall be assignable, alienable,
saleable, or transferable by a Participant other than by will or by the laws of
descent and distribution in accordance with Section 23 of the Plan.



13.
Administration.



a.
Administration. The Board has delegated administrative authority to the
Committee and the LTIP shall be administered by the Committee or a subset of the
Committee that satisfies the requirements of Section 162(m) of the Code with
respect to any Performance-Based Award.



b.
Powers and Duties. The Committee shall have sole discretion and authority to
make any and all determinations necessary or advisable for administration of the
LTIP and may adopt, amend or revoke any rule or regulation established for the
proper administration of the LTIP. The Committee shall have the ability to
modify the LTIP provisions, to the extent necessary, or delegate such authority,
to accommodate any changes in law or regulations in jurisdictions in which
Participants will receive LTIP Awards. The Committee will review and approve the
Performance Metrics established at the beginning of each Plan Year and review
and approve LTIP Award Payments. All interpretations, decisions, or
determinations made by the Committee pursuant to the LTIP shall be final and
conclusive.









--------------------------------------------------------------------------------






14.
Amendment; Termination of the LTIP. The Committee has the right to revise,
modify, or terminate the LTIP in whole or in part at any time or for any reason,
and the right to modify any LTIP Award amount in accordance with Section 31 of
the Plan.



15.
Tax Liability and Withholding. The Participant shall be responsible for any tax
liability that may arise as a result of the payments contemplated by an LTIP
Award or these LTIP Terms and Conditions in accordance with Section 20 of the
Plan. The Participant acknowledges the Company is authorized to withhold taxes
due, or potentially payable in connection with any LTIP Award Payment in
accordance with Section 20 of the Plan. Further, the Participant agrees to any
deduction or setoff by the Company as provided under Section 26 of the Plan.



16.
Severability; Survival of Terms. Should any provision of an LTIP Award or these
LTIP Terms and Conditions be held by a court of competent jurisdiction to be
unenforceable, such holding shall not affect the validity of the remainder of
the LTIP Award or these LTIP Terms and Conditions. These LTIP Terms and
Conditions shall apply to and bind the Participant and the Company and their
respective permitted assignees and transferees, heirs, legatees, executors,
administrators and legal successors.



17.
Entire Agreement. These LTIP Terms and Conditions, the LTIP Award Agreement and
the Plan constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Participant with respect to the subject matter
hereof.



18.
Non U.S. Residents. Rights and restrictions for Participants residing in foreign
countries may differ and shall be based on applicable foreign law and will be
governed by Section 33 of the Plan.



19.
Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to an LTIP Award by electronic means. The Participant hereby
consents to receive such documents by electronic delivery and, if requested, to
agree to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.



20.
Governing Law. These LTIP Terms and Conditions and the attached LTIP Award
Agreement shall be governed by and construed according to the laws of the State
of New York and of the United States without regard to principles of conflict of
law.



21.
Consent for Data Transfer. By accepting this LTIP Award Agreement, the
Participant voluntarily acknowledges and consents to the collection, use,
processing and transfer of personal data as described herein, including for the
purpose of managing and administering the Plan, certain personal information,
including name, home address and telephone number, date of birth, social
security number or other employee identification number, salary, nationality,
job title, any shares of Common Stock or directorships held in the Company, and
details of all options or any other entitlement to shares of Common Stock
awarded, canceled, purchased, vested, unvested or outstanding in Participant’s
favor (“Data”). The Company and/or its affiliates will transfer Data among
themselves as necessary for the purpose of implementation, administration and







--------------------------------------------------------------------------------






management of the Plan and may further transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan. These recipients may be located in the European Economic Area, or
elsewhere throughout the world, such as the United States. The Participant
authorizes them to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing Participant's participation in the Plan, including any requisite
transfer of such Data as may be required for the administration of the Plan
and/or the subsequent holding of shares of Common Stock on Participant's behalf
to a broker or other third party with whom Participant may elect to deposit any
shares of Common Stock acquired pursuant to the Plan. A Participant may, at any
time, review Data, require any necessary amendments to it or withdraw the
consents herein in writing by contacting the Company; however, withdrawing
consent may affect Participant's ability to participate in the Plan.


22.
Notices. Any notice required or permitted to be given under these LTIP Terms and
Conditions or the LTIP Award Agreement shall be in writing and shall be deemed
to have been given when delivered personally or by courier, or sent by certified
or registered mail, postage prepaid, return receipt requested, duly addressed to
the party concerned at the address indicated below or to such changed address as
such party may subsequently by similar process give notice of:



If to the Company:


International Flavors & Fragrances Inc.
521 W. 57th Street
New York, New York 10019
Attn: Chief Human Resources Officer


If to the Participant:


To the last address delivered to the Company by the Participant in the manner
set forth herein.










